IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40606

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 688
                                                 )
       Plaintiff-Respondent,                     )     Filed: October 2, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
BRADEN THOMAS BARNES,                            )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Timothy L. Hansen, District Judge.

       Order denying Idaho         Criminal    Rule    35   motion    for   reduction   of
       sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben Patrick McGreevy,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Braden Thomas Barnes pled guilty to robbery, Idaho Code § 18-6501. The district court
sentenced Barnes to a unified term of fifteen years, with three years determinate. 1 After Barnes
completed a period of retained jurisdiction, the district court relinquished jurisdiction and
executed a reduced sentence of a unified term of fifteen years, with one and one-half years




1
        Barnes also pled guilty to misdemeanor driving under the influence, and the district court
imposed a sentence of sixty days in jail to run concurrently with Barnes’ sentence for robbery.
Barnes’ conviction and sentence for misdemeanor driving under the influence are not at issue in
this appeal.

                                                1
determinate. Barnes filed an Idaho Criminal Rule 35 motion for reduction of his sentence, which
the district court denied. Barnes appeals.
       A motion for reduction of sentence under Idaho Criminal Rule 35 is essentially a plea for
leniency, addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319,
144 P.3d 23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Barnes’ Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Barnes’ Rule
35 motion is affirmed.




                                               2